Citation Nr: 0411202	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  94-46 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to service connection for right knee disability.  

3.  Entitlement to service connection for low back disorder.  

4.  Entitlement to service connection for residuals of sinusitis 
and rhinitis.  

5.  Entitlement to service connection for left foot injury.  

6.  Entitlement to service connection for post-traumatic stress 
disorder.  

7.  Entitlement to a compensable disability rating for hallux 
valgus deformity of the left metatarsophalangeal joint, based on 
an initial award.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the veteran also has pending at the RO claims 
pertaining to entitlement to service connection for various 
medical conditions, claimed as due to an undiagnosed illness due 
to his military service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  These claims are not 
before the Board at this time.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the veteran if 
further action is required on his part.  


REMAND

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

On appeal, the veteran's representative argues that VA has failed 
to properly apply the VCAA in this case because VA has failed to 
adequately comply with the notice provisions of the legislation 
pertaining to what information and evidence is necessary to 
substantiate the claim and what information and evidence not of 
record VA would seek to obtain and what information and evidence 
the veteran would be expected to obtain, citing Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The representative 
further argues that VA did not adequately address the new duty to 
assist provisions of the legislation, citing Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Accordingly, he requests that 
this case be remanded for re-adjudication in full compliance with 
the VCAA.  

The Board notes that compliance with the VCAA requires that, once 
a "substantially completed claim" has been received, the veteran 
be notified, via letter, of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  A general form letter, 
prepared by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must indicate 
which portion of that information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant.  In Quartuccio, 
the Court concluded that "Both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary."  

Citing Charles, the representative maintains that VA failed to 
adequately discuss the amended duty to notify with respect to this 
claim.  Specifically, VA failed to discuss the provision that the 
required notice to the veteran of the information and evidence 
necessary to substantiate his claim, indicate what portion of any 
such information or evidence is to be provided by which party, and 
failed to discuss whether the documents that it referenced, or any 
other document in the record, satisfied that requirement.  Hence, 
because VA failed to adequately address the newly amended duty to 
notify requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases for 
its decision.  See Quartuccio, 16 Vet. App. at 187; Charles, 16 
Vet. App. at 373-74.  Furthermore, a review of the January 2004 
letter from the RO to the veteran appears to address only issues 
of service connection and did not inform the veteran of the 
information needed to complete a claim for a compensable 
disability rating for hallux valgus deformity of the left 
metatarsophalangeal joint.  Likewise, the February 2004 letter did 
not inform the veteran of the information needed to complete a 
claim for service connection for post-traumatic stress disorder 
(PTSD).  

Following review of the record, the Board finds that the veteran 
has not received appropriate notifications needed to met the 
standards required under the above-cited cases.  This violation of 
due process must be addressed before the Board can undertake any 
action in this claim.  

Recent decisions of the United States Court of Appeals for the 
Federal Circuit, as well as the United States Court of Appeals for 
Veterans Claims, have further addressed shortcomings of VA in its 
application of the VCAA.  

In view of the foregoing, this case is remanded for the following:  

1.  The RO should send the veteran a letter explaining the VCAA, 
including the duty to assist and notification provisions contained 
therein.  In doing so, the letter should explain what, if any, 
information (medical or lay evidence) is necessary to substantiate 
the claim on appeal.  A general form letter, prepared by the RO, 
not specifically addressing benefits and entitlements at issue, is 
not acceptable.  The letter should inform the veteran of which 
portion of the information and evidence is to be provided by the 
veteran and which part, if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO must review the claims file and ensure that there has 
been full compliance with all notification provisions and that all 
appropriate development has been completed (to the extent 
possible) in compliance with this REMAND.  If any action is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

3.  Thereafter, the RO should readjudicate the claim currently on 
appeal, to include consideration of "staged ratings," see 
Fenderson v. West, 12 Vet. App. at 119.  The RO is advised that 
they are to make determinations on the issues currently being 
remanded based on the law and regulations in effect at the time of 
their decision, to include any further changes in VCAA and any 
other applicable legal precedent.  If the benefits sought on 
appeal remain denied, the veteran and his representative should be 
provided a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



